December 10, 1937. The opinion of the Court was delivered by
The plaintiff sued the defendants in Hampton County for damages. The defendant, Zeigler, on the ground stated in the Court's order, moved for a change of venue to Jasper County. The motion was refused, and this appeal followed.
We are satisfied from the careful examination of the record, that Judge Johnson was correct in holding that the acts stated and described in the complaint and the affidavits, the papers on which the motion was heard, were not official acts of the officer, and we approve the result of the Court's decree.
The order appealed from, therefore, which will be reported, is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.